[Cite as State v. Biles, 2011-Ohio-6477.]


                                         COURT OF APPEALS
                                    TUSCARAWAS COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


                                               :   JUDGES:
STATE OF OHIO                                  :   William B. Hoffman, P.J.
                                               :   Sheila G. Farmer, J.
                          Plaintiff-Appellee   :   Julie A. Edwards, J.
                                               :
-vs-                                           :   Case No. 11AP030012
                                               :
                                               :
LARRY BILES                                    :   OPINION

                     Defendant-Appellant




CHARACTER OF PROCEEDING:                            Criminal Appeal from Tuscarawas
                                                    County Court of Common Pleas Case
                                                    No. 2010CR01007

JUDGMENT:                                           Affirmed

DATE OF JUDGMENT ENTRY:                             December 12, 2011

APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

MICHAEL ERNEST                                      DAN GUINN
125 EAST HIGH AVENUE                                118 WEST HIGH AVENUE
NEW PHILADELPHIA, OHIO 44663                        NEW PHILADELPHIA, OHIO 44663
[Cite as State v. Biles, 2011-Ohio-6477.]


Edwards, J.

        {¶1}     Appellant, Larry Biles, appeals a judgment of the Tuscarawas County

Common Pleas Court convicting him of two counts of trafficking in cocaine (R.C.

2925.03(A)(1)). Appellee is the State of Ohio.

                                     STATEMENT OF FACTS AND CASE

        {¶2}     On January 13, 2010, appellant was indicted by the Tuscarawas County

Grand Jury with two counts of trafficking in cocaine. The case proceeded to jury trial in

the Tuscarawas County Common Pleas Court. Appellant was convicted of both counts.

The trial court sentenced him to three years of community control. He assigns a single

error on appeal:

        {¶3}     “APPELLANT’S               CONVICTION   UNDER   OHIO     REVISED       CODE

2925.03(A)(1) WAS AGAINST THE MANIFEST WEIGHT AND SUFFICIENCY OF THE

EVIDENCE.”

        {¶4}     Appellant's assignment of error relies for its validity on a transcript of the

proceedings. However, no transcript of the proceedings has been filed in the instant

case.

        {¶5}     On March 15, 2011, appellant filed a request for a transcript of the

proceedings. The trial court granted an extension of 40 days within which to file the

transcript on April 25, 2011. On June 6, 2011, appellant filed a motion for extension of

time in which to file the transcript with this Court. This Court overruled the motion on

June 10, 2011, for failure to comply with Loc. R. 8(B). The clerk of courts notified

appellant that the record was transmitted on June 10, 2011, with no transcripts filed.
Tuscarawas County App. Case No. 11AP030012                                                3


       {¶6}   Appellant filed a motion to supplement the record with the trial transcript

on July 20, 2011, noting that the transcript was still being prepared by the court reporter.

This Court overruled the motion on July 28, 2011, again for failure to comply with Loc.

R. 8(B).

       {¶7}   The record before us therefore does not include a transcript of the

proceedings. Absent a transcript, we must presume regularity in the proceedings in the

trial court. Knapp v. Edwards Laboratory (1980), 61 Ohio St. 2d 197, 400 N.E.2d 384.

       {¶8}   Appellant’s assignment of error is overruled.

       {¶9}   The judgment of the Tuscarawas County Common Pleas Court is

affirmed.




By: Edwards, J.

Hoffman, P.J. and

Farmer, J. concur

                                                    ______________________________



                                                    ______________________________



                                                    ______________________________

                                                                 JUDGES

JAE/1118
[Cite as State v. Biles, 2011-Ohio-6477.]


           IN THE COURT OF APPEALS FOR TUSCARAWAS COUNTY, OHIO

                                     FIFTH APPELLATE DISTRICT


STATE OF OHIO                                     :
                                                  :
                             Plaintiff-Appellee   :
                                                  :
                                                  :
-vs-                                              :       JUDGMENT ENTRY
                                                  :
LARRY BILES                                       :
                                                  :
                         Defendant-Appellant      :       CASE NO. 11AP030012




       For the reasons stated in our accompanying Memorandum-Opinion on file, the

judgment of the Tuscarawas County Court of Common Pleas is affirmed.               Costs

assessed to appellant.




                                                      _________________________________


                                                      _________________________________


                                                      _________________________________

                                                                   JUDGES